                                          Case 5:20-cv-00676-BLF Document 11 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ANTHONY LEE BALDWIN,
                                  11                                                     Case No. 20-0676-BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER GRANTING IN PART
Northern District of California




                                                 v.                                      MOTION FOR EXTENSION OF
 United States District Court




                                  13                                                     TIME TO FILE AMENDED
                                                                                         COMPLAINT
                                  14     M. ATCHLEY, et al.,
                                  15                   Defendants.
                                                                                         (Docket No. 10)
                                  16

                                  17
                                              Plaintiff, a California inmate, filed a pro se civil rights complaint pursuant to 42
                                  18
                                       U.S.C. § 1983 against employees of Salinas Valley State Prison (“SVSP”) and officers at
                                  19
                                       the Del Norte County Sheriff’s Office. After an initial screening on June 3, 2020, the
                                  20
                                       Court dismissed the complaint with leave to amend for Plaintiff to attempt to correct
                                  21
                                       several deficiencies. Dkt. No. 9. An amended complaint was due within twenty-eight
                                  22
                                       days from the date the order was filed, i.e., no later than July 1, 2020. Id. at 10.
                                  23
                                              Plaintiff has filed a motion for an extension of time of 90 days to file an amended
                                  24
                                       complaint due to Covid-19, which has resulted in limited access to the library. Dkt. No.
                                  25
                                       10. Having shown good cause, Plaintiff’s motion is GRANTED IN PART. Plaintiff shall
                                  26
                                       be granted an extension of (45) days from the original deadline of July 1, 2020, such
                                  27
                                       that his amended complaint is due no later than, August 15, 2020. If he finds at that
                                  28
                                            Case 5:20-cv-00676-BLF Document 11 Filed 06/29/20 Page 2 of 2




                                   1   time that he cannot meet the new deadline, Plaintiff may then request additional time with
                                   2   a showing of good cause.
                                   3             This order terminates Docket No. 10.
                                   4             IT IS SO ORDERED.
                                   5   Dated: __June 29, 2020_______                               ________________________
                                                                                                   BETH LABSON FREEMAN
                                   6
                                                                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Granting M. for Ext. of Time to File Am. Compl.
                                  27   PRO-SE\BLF\CR.20\0676.Baldwin_eot-ac

                                  28                                                           2
